MATERIAL CHANGE REPORT 1. Name and Address of Reporting Issuer: Catalyst Paper Corporation (“Catalyst” or the “Company”) 2nd Floor – 3600 Lysander Lane Richmond, British Columbia V7B 1C3 2. Date of Material Change: November 23, 2009 3. News Release: A news release relating to the material change described in this report was issued on November 23, 2009 through the facilities of CNW Group. 4. Summary of Material Change: On November 23, 2009, the Company announced that it has commenced an Exchange Offer to exchange its Old Notes for New Notes and Common Shares and a consent solicitation from holders of the Old Notes to certain amendments to the indenture governing the Old Notes. If the Exchange Offer is successful, the Company intends to conduct a Rights Offering pursuant to which the Company will distribute to its shareholders rights to purchase Common Shares for up to an aggregate subscription price of CDN$100 million. The New Notes and Common Shares to be issued in connection with the Exchange Offer will not be registered with the United States Securities and Exchange Commission under the U.S. Securities Act or the securities laws of any other jurisdiction and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. 5. Full Description of Material Change: 5.1 Full Description of Material Change: The Company announced that is has commenced an offer (the “Exchange Offer”) to exchange its outstanding 8 5/8% Senior Notes due June 15, 2011 (the “Old Notes”) held by Eligible Holders (as defined below) for its new 10% Senior Secured Notes due December 15, 2016 (the “New Notes”) and common shares (“Common Shares”).For each US$1,000 in principal amount of Old Notes tendered and accepted, Catalyst is offering (i) US$700 in principal amount of New Notes; (ii) an Early Tender Premium of US$25 in principal amount of New Notes to Eligible Holders who tender their Old Notes at or prior to 5:00 P.M., New York City time, on December 9, 2009, unless extended; and (iii) 269 Common Shares.
